Case 2:17-cv-00718-RWS-RSP Document 206 Filed 06/17/19 Page 1 of 11 PageID #: 11531



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

   TRAXCELL TECHNOLOGIES, LLC,                  )
   Plaintiff,                                   )
                                                )       Civil Action No. 2:17-cv-00718-RWS-RSP
   v.                                           )       (Consolidated Lead Case)
                                                )
   AT&T, INC., AT&T CORPORATION,                )
   and AT&T MOBILITY LLC, et al.                )
                                                )
   Defendants.                                  )


   DEFENDANTS’ MOTION TO COMPEL DISCOVERY FROM PLAINTIFF TRAXCELL
     TECHNOLOGIES, LLC, OR IN THE ALTERNATIVE, MOTION TO PRECLUDE

          Defendants Sprint Communications Company, LP, Sprint Spectrum, LP, Sprint Solutions,

   Inc., and Verizon Wireless Personal Communications LP (collectively, “Defendants”), pursuant

   to Federal Rule of Civil Procedure 37(a) and (b), hereby move the Court to compel Plaintiff

   Traxcell Technologies LLC (“Traxcell”) to respond to Defendants’ Common Interrogatory No. 7,

   which requests information about Traxcell’s claimed priority date for each of the asserted claims,

   and to allow Defendants to re-depose Traxcell’s corporate witness on the subject of priority and to

   supplement Defendants’ invalidity expert report, as appropriate.

          In the alternative, Defendants move the Court to preclude Traxcell from asserting any claim

   against Defendants for which Traxcell failed to provide the requested discovery. Such a remedy

   is warranted, as Traxcell ignored Defendants’ repeated requests for the priority information

   throughout the case, only to belatedly agree to provide the information to prevent Defendants from

   addressing Traxcell’s refusal with the Court. Yet Traxcell failed to provide the requested

   discovery as promised. Subsequently, during a meet and confer just days before the close of fact

   discovery, Traxcell again promised to provide the withheld information. However, Traxcell’s


                                                    1
Case 2:17-cv-00718-RWS-RSP Document 206 Filed 06/17/19 Page 2 of 11 PageID #: 11532



   supplemental interrogatory response, served on the last business day before the close of fact

   discovery, addressed only three of the forty-three asserted claims from only one of the four

   Asserted Patents. When Defendants pointed out Traxcell’s deficiency, Traxcell again failed to

   provide the requested priority information. As a result of Traxcell’s gamesmanship, Defendants

   are unable to test the legitimacy of Traxcell’s claims of priority, and Defendants’ invalidity expert

   is denied the ability to opine on Traxcell’s priority claim, or to provide opinions on additional prior

   art that post-dates Traxcell’s priority claims.

                                       I.       FACTUAL BACKGROUND

            Traxcell alleges that Defendants infringe forty-three separate claims from four patents

   (collectively, the “Asserted Patents”). On June 20, 2018, Defendants served their First Set of

   Common Interrogatories on Traxcell. Because of the importance of establishing the priority date

   of each of the asserted claims, Defendants asked Traxcell to identify the specific disclosures in

   Traxcell’s purported priority documents that allegedly support the limitations of the asserted

   claims. 1 On July 20, 2018, in response to Defendants’ Common Interrogatory No. 7, Traxcell

   identified nearly 1,000 pages as “establish[ing] that date of priority for all claims.” See Exhibit 1,

   Traxcell’s “Answer.” On September 28, 2018, Defendants filed a first Motion to Compel Traxcell

   to respond to Defendants’ Common Interrogatory No. 7. See Dkt. No. 109. On November 21,

   2018, the Court ordered Traxcell to supplement its response to the first portion of Interrogatory

   No. 7. 2 See Dkt. 123 at 1. With respect to the second portion of Interrogatory No. 7, 3 the Court


   1
            See Exhibit 1, an excerpt from Traxcell’s Third Supplemental Responses to Defendants’ First Set of Common
   Interrogatories, at Common Interrogatory No. 7.
   2
            The first portion of Interrogatory No. 7 states, “[f]or each Asserted Claim, identify the priority date to which
   You contend the Asserted Claim is entitled and the foundation therefor, including (1) a detailed description of the
   conception and reduction to practice of each of the Asserted Claims, including the specific date of such conception,
   the specific date of actual or constructive reduction to practice, and all Persons with knowledge of the conception and
   reduction to practice.” Exhibit. 1.
   3
            The second portion of Interrogatory No. 7 states, “(2) to the extent Traxcell contends that one or more of its
   provisional applications, to which the Patents-in-Suit claim priority, supports one or more claim limitations, identify

                                                              2
Case 2:17-cv-00718-RWS-RSP Document 206 Filed 06/17/19 Page 3 of 11 PageID #: 11533



   denied Defendants’ Motion, noting that the interrogatory was a contention interrogatory, that

   “need not be answered until further discovery has been completed.” Id. at 4. On December 5,

   2018, Traxcell supplemented its response to the first portion of the Interrogatory. See Exhibit 1,

   Traxcell’s “Second Supplemental Response.”

            On May 8, 2019, as fact discovery was coming to a close in just over a month (see Dkt.

   No. 183, at 3), Defendants sent correspondence to Traxcell indicating that the “‘stage of discovery’

   has obviously advanced since the Court’s Order was issued, and the Defendants are now entitled

   to the requested information.” 4 Defendants asked Traxcell to “provide the requested discovery by

   Friday, May 17, 2019, so that Defendants can evaluate Traxcell’s claims in preparing Defendants’

   invalidity expert reports …. If Traxcell refuses to provide this information on or before May 17th,

   please provide a date/time this week when you are available for a meet and confer.” Traxcell did

   not respond to this correspondence.

            On May 17, 2019, Defendants followed up with Traxcell and noted that as Traxcell had

   not responded to Defendants’ request, “we assume that Traxcell is refusing to provide the

   requested discovery. We therefore intend to file a motion to compel with the Court. Defendants

   are available at 10:00 am (Central) on Monday (05/20) for the necessary meet and confer. Please

   let us know if you and your local counsel are available, or propose another time on Monday.”

   Traxcell responded that Monday, requesting an itinerary for the meet and confer, which

   Defendants promptly provided (stating, “[t]he only issue to be discussed is Traxcell’s apparent

   refusal to answer the second portion of Defendants’ Interrogatory No. 7”). Rather than agree to


   the specific disclosure in such provisional application(s) you contend supports that limitation. Please also Identify any
   Documents or other evidence in support of the foregoing.” Exhibit. 1.
   4
            See Exhibit 2, an e-mail from Fredericka Sowers, counsel for the Sprint Defendants, to William Ramey,
   counsel for Traxcell, dated May 8, 2019. Defendants are unable to attach the follow-on correspondence (referenced
   and quoted herein) based on the page limitations for exhibits set forth in the Standing Order Regarding “Meet and
   Confer” Obligations Relating to Discovery Disputes. However, Defendants can provide all the follow-on
   correspondence to the Court on request.

                                                              3
Case 2:17-cv-00718-RWS-RSP Document 206 Filed 06/17/19 Page 4 of 11 PageID #: 11534



   schedule the requested meet and confer, Traxcell responded on May 21, 2019, and stated, “Look,

   I do not want to fight about either of these issues …. As for the support from the provisional

   applications we will provide it. We have already started but give us some time.” (emphasis added).

          On May 29, 2019, having received nothing from Traxcell in the way of the supplemental

   discovery (or even an update as to when it would be provided), Defendants contacted Traxcell and

   asked Traxcell to identify when the supplemental discovery would be provided. Traxcell

   responded the next day, and indicated, “We are working on it. [W]e anticipate having it in a few

   weeks.” Defendants immediately responded and noted that “discovery closes on June 17th, which

   is also the expert report deadline.      As such, Defendants request that Traxcell provide the

   interrogatory supplement by June 4th, which is two weeks from when you stated that Traxcell had

   ‘already started’ on it (and nearly a month from when Defendants first requested it).” Traxcell did

   not respond to this correspondence, nor did Traxcell produced the supplemental discovery.

          On June 13, 2013, two business days before the close of fact discovery and deadline for

   the service of opening reports, as Traxcell had still not provided the requested discovery, the parties

   met and conferred regarding this and several other issues. As noted in an e-mail from Defendants

   summarizing the meet and confer (which Traxcell did not respond to), “you agreed to supplement

   the interrogatories over a month ago and had not done so yet. You agreed to go back and provide

   a supplement no later than tomorrow.”

          On June 14, 2013 (after 6:00 pm), Traxcell served its Third Supplemental Responses to

   Defendants’ Common Interrogatory No. 7, which incorporated a separately produced chart bearing

   Bates labels TRX9003610-3798. According to the Supplement, “Traxcell supplements its prior

   responses with bates range TRX9003610-3798 illustrating Plaintiff’s contentions for support from

   the provisional applications for the claim elements of the Asserted Claims.” However, the chart



                                                     4
Case 2:17-cv-00718-RWS-RSP Document 206 Filed 06/17/19 Page 5 of 11 PageID #: 11535



   incorporated into Traxcell’s Response references only three of the forty-three asserted claims from

   only one of the four Asserted Patents. The great majority (168) of the 189 pages of the document

   incorporated by Traxcell either contain no reference to any asserted claim, or are blank. 5

            Defendants immediately contacted Traxcell and informed Traxcell that “[t]he document

   produced by Traxcell … only identifies claims 1, 11, and 21 from the ’388 patent, despite the fact

   that Traxcell’s supplemental interrogatory response states that ‘these contentions are not every

   element of support but at least one from each claim element of an Asserted Claim.’ Please either

   provide the requested support for ‘each element of an Asserted Claim’ (today, as you previously

   indicated) or confirm that Traxcell is now only asserting claims 1, 11, and 21 from the ’388 patent

   against Defendants.”          The following day, Traxcell served the attached Third Amended

   Supplemental Response, which added only the following sentence to the version served the night

   before: “Further, Plaintiff contends the Disclosure Document provides support for Claims 2-10 of

   the ’388 patent, as shown in TRX9003610-3798.” Exhibit 1, at 8. Notably, claims 2-10 were not

   included in the 189-page chart – nor did Traxcell make any attempt to update that chart.

                                           II.      LEGAL STANDARD

            A party is entitled to discovery regarding “any nonprivileged matter that is relevant to any

   party’s claim or defense.” FED.R.CIV.P. 26(b)(1). 6 The Local Rules of this District provide that

   information is “relevant to any party’s claim or defense [if]: (1) it includes information that would

   not support the disclosing parties’ contentions; … (3) it is information that is likely to have an




   5
            Defendants are unable to attach this document based on the page limitations for exhibits set forth in the
   Standing Order Regarding “Meet and Confer” Obligations Relating to Discovery Disputes. However, Defendants can
   provide this document to the Court on request.
   6
            Relevance, for the purposes of Rule 26(b)(1), exists when the request is reasonably calculated to lead to the
   discovery of admissible evidence. FED.R.CIV.P. 26(b)(1); Crosby v. La. Health & Indem. Co., 647 F.3d 258, 262 (5th
   Cir. 2011).

                                                             5
Case 2:17-cv-00718-RWS-RSP Document 206 Filed 06/17/19 Page 6 of 11 PageID #: 11536



   influence on or affect the outcome of a claim or defense; (4) it is information that deserves to be

   considered in the preparation, evaluation or trial of a claim or defense ....” Local Rule CV-26(d). 7

                                                 III.     ARGUMENT

            “[A] patent’s claims are not entitled to an earlier priority date merely because [Traxcell]

   claims that priority.” In re NTP, Inc., 654 F.3d 1268, 1276 (Fed. Cir. 2011). Instead, Traxcell

   bears the burden of proving that the asserted claims are entitled to its claimed priority date. See,

   e.g., D Three Enters., LLC v. SunModo Corp., 890 F.3d 1042, 1049 (Fed. Cir. 2018). For all forty-

   three asserted claims, Traxcell claims a priority date of July 27, 2001 – the filing date of its

   “Disclosure Document.” See Exhibit 1, at 6. In order to use the filing date of the Disclosure

   Document as its priority date, Traxcell must establish that the written description of the Disclosure

   Document adequately supports each of the limitations of the asserted claims. Amgen Inc. v. Sanofi,

   872 F.3d 1367, 1380 (Fed. Cir. 2017); see also Ring Plus, Inc. v. Cingular Wireless, LLC, No.

   2:06-CV-159 (DF), 2007 WL 5688765, at *10 (E.D. Tex. July 9, 2007).

            Defendants contend that neither Traxcell’s Disclosure Document, nor the eight provisional

   patent applications allegedly derived from the Disclosure Document, adequately support the

   limitations of the asserted claims. The second portion of Defendants’ Common Interrogatory No.

   7 attempted to explore this dispute. While the Court denied Defendant’s earlier motion to compel

   on this portion of the Interrogatory, the Court held that “[t]he requested information is relevant,

   but this is a contention interrogatory … it need not be answered until further discovery has been




   7
            Rule 37 of the Federal Rules of Civil Procedure provides an avenue through which a party may seek an order
   compelling a party to respond to discovery. Fed. R. Civ. P. 37(a)(3)(B). While the moving party initially bears the
   burden to show that the materials and information sought are relevant, once the moving party establishes that the
   materials requested are within the scope of permissible discovery, the burden shifts to the party resisting discovery to
   show why the discovery is irrelevant, overly broad, unduly burdensome or oppressive, and thus should not be
   permitted. Export Worldwide, Ltd. v. Knight, 241 F.R.D. 259, 263 (W.D. Tex. 2006).

                                                              6
Case 2:17-cv-00718-RWS-RSP Document 206 Filed 06/17/19 Page 7 of 11 PageID #: 11537



   completed.” Dkt. 123 at 4 (emphasis added).           Defendants accordingly waited until further

   discovery had been completed before again requesting the priority information from Traxcell.

          In response, after initially ignoring Defendants’ repeated requests, Traxcell agreed to

   provide a supplement to Common Interrogatory No. 7. However, Traxcell repeatedly failed to

   provide the requested discovery, effectively “running out the clock” on the discovery period in the

   process. Ultimately, on the next-to-last business day before the close of fact discovery (and the

   due date for Defendants’ invalidity expert report), Traxcell supplemented Interrogatory No. 7 for

   only three of the forty-three asserted claims from only one of the four Asserted Patents (i.e., claims

   1, 11, and 21 from the ’388 patent),. As a result of Traxcell’s gamesmanship, Defendants were

   prevented from testing Traxcell’s priority claims via the corporate deposition of Traxcell, and

   Defendants were unable to address Traxcell’s priority claims in their invalidity expert report.

   Traxcell’s egregious litigation tactics should not be rewarded. Traxcell should either be compelled

   to fully respond to the second portion of Interrogatory No. 7 (and Defendants should be allowed

   to re-depose Traxcell’s corporate witness on the subject of priority and to supplement Defendants’

   invalidity expert report as appropriate), or Traxcell should be precluded from asserting any claim

   against Defendants that Traxcell failed to address in its supplemental interrogatory response (i.e.,

   any claim other than claims 1, 11, and 21 from the ’388 patent).

                                         IV.     CONCLUSION

          For the reasons set forth above, Defendants request that the Court either compel Traxcell

   to fully respond to the second portion of Defendants’ Common Interrogatory No. 7, and allow

   Defendants the additional discovery and expert supplementation as set forth above, or preclude

   Traxcell from asserting any claim against Defendants other than claims 1, 11, and 21 from the ’388

   patent, or provide any other remedy the Court deems appropriate.



                                                     7
Case 2:17-cv-00718-RWS-RSP Document 206 Filed 06/17/19 Page 8 of 11 PageID #: 11538




   Dated: June 17, 2019                      Respectfully submitted,

                                             /s/ Justin R. Lowery
                                             Lead Attorney
                                             Justin R. Lowery (pro hac vice)
                                             David E. Finkelson (pro hac vice)
                                             MCGUIREWOODS LLP
                                             800 East Canal Street Richmond, VA
                                             23219
                                             Telephone: 804.775.1000
                                             Facsimile: 804.775.1061
                                             jlowery@mcguirewoods.com
                                             dfinkelson@mcguirewoods.com\

                                             Tyler T. VanHoutan
                                             Texas Bar No. 24033290
                                             McGuireWoods LLP
                                             JPMorgan Chase Tower
                                             600 Travis Street
                                             Suite 7500
                                             Houston, TX 77002-2906
                                             Telephone: 832.214.9911
                                             Facsimile: 832.214.9924
                                             tvanhoutan@mcguirewoods.com

                                             Robert W. Weber
                                             Texas Bar No. 21044800
                                             SMITH WEBER LLP
                                             5505 Plaza Drive
                                             Texarkana, TX 75503
                                             Telephone: 903.223.5656
                                             Facsimile: 903.223.5652
                                             bweber@smithweber.com

                                             Counsel for Sprint Communications
                                             Company, LP, Sprint Spectrum, LP, and
                                             Sprint Solutions, Inc.

                                             Jacob K. Baron, Esq.
                                             Email: jacob.baron@hklaw.com
                                             Allison M. Lucier
                                             Email: Allison.Lucier@hklaw.com
                                             William E. Sterling
                                             Email: William.Sterling@hklaw.com
                                             HOLLAND & KNIGHT LLP
                                         8
Case 2:17-cv-00718-RWS-RSP Document 206 Filed 06/17/19 Page 9 of 11 PageID #: 11539



                                             10 Saint James Avenue; 11th Floor
                                             Boston, MA 02116
                                             Telephone: (617) 523-2700
                                             Facsimile: (617) 523-6850

                                             Counsel for Defendants T-Mobile USA,
                                             Inc. and Verizon Wireless Personal
                                             Communications LP

                                             Kevin P. Anderson (DC Bar No. 476504)
                                             kpanderson@duanemorris.com
                                             DUANE MORRIS LLP
                                             505 9th Street, N.W.
                                             Suite 1000
                                             Washington, DC 20004
                                             Telephone: 202.776.5213
                                             Facsimile: 202.315.3169

                                             Alison H. Hutton (GA Bar No. 402448)
                                             ahhutton@duanemorris.com
                                             DUANE MORRIS LLP
                                             1075 Peachtree Street NE
                                             Suite 2000
                                             Atlanta, Georgia 30309
                                             Telephone: 404.253.6900
                                             Facsimile: 404.253.6901

                                             J. Thad Heartfield
                                             Texas Bar No. 09346800
                                             thad@heartfieldlawfirm.com
                                             THE HEARTFIELD LAW FIRM
                                             2195 Dowlen Road
                                             Beaumont, TX 77706
                                             409.866.3318
                                             409.866.5789 Facsimile

                                             Counsel for Verizon Wireless Personal
                                             Communications LP




                                         9
Case 2:17-cv-00718-RWS-RSP Document 206 Filed 06/17/19 Page 10 of 11 PageID #:
                                  11540


                              CERTIFICATE OF CONFERENCE

        Pursuant to Local Rule CV-7(i), I hereby certify that on June 13, 2019, William Ramey,

 lead counsel for Traxcell, and myself, Tyler VanHoutan, and Robert Weber, lead and local counsel

 for Defendants, met and conferred on this issue. As he had done at least two separate occasions,

 counsel for Traxcell indicated during the meet and confer that he would provide the requested

 discovery. However, Traxcell failed to provide the promised discovery for all but three of the

 forty-three asserted claims. When Defendants brought this failure to Traxcell’s attention (on June

 14, 2019), Traxcell refused to further supplement the Interrogatory at issue.



                                                       /s/ Justin R. Lowery
                                                       Justin R. Lowery




                                                 10
Case 2:17-cv-00718-RWS-RSP Document 206 Filed 06/17/19 Page 11 of 11 PageID #:
                                  11541


                                 CERTIFICATE OF SERVICE

        Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

 that all counsel of record who have appeared in this case are being served on this day of June 17,

 2019, with a copy of the foregoing via the Court's CM/ECF system.



                                                      /s/ Justin R. Lowery
                                                      Justin R. Lowery




                                                11
